Name: Commission Implementing Regulation (EU) 2019/430 of 18 March 2019 amending Regulation (EU) No 1178/2011 as regards the exercise of limited privileges without supervision before the issuance of a light aircraft pilot licence (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: transport policy;  education;  technology and technical regulations;  health;  air and space transport;  organisation of transport
 Date Published: nan

 19.3.2019 EN Official Journal of the European Union L 75/66 COMMISSION IMPLEMENTING REGULATION (EU) 2019/430 of 18 March 2019 amending Regulation (EU) No 1178/2011 as regards the exercise of limited privileges without supervision before the issuance of a light aircraft pilot licence (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency, and amending Regulations (EC) No 2111/2005, (EC) No 1008/2008, (EU) No 996/2010, (EU) No 376/2014 and Directives 2014/30/EU and 2014/53/EU of the European Parliament and of the Council, and repealing Regulation (EC) No 552/2004 and (EC) No 216/2008 of the European Parliament and of the Council and Council Regulation (EEC) No 3922/91 (1), and in particular Article 23(1) thereof, Whereas: (1) Subpart B of Annex I (Part-FCL) to Commission Regulation (EU) No 1178/2011 (2) lays down the requirements for a light aircraft pilot licence (LAPL). (2) Pursuant to Article 12(2a)(3) of Regulation (EU) No 1178/2011, Member States may apply national licencing rules that provide for earlier access to some pilot privileges compared to a LAPL until 8 April 2020. These national licencing rules are also used to offer LAPL training in a modular way whereby the completion of certain LAPL training modules enables earlier access to some privileges before the issuance of a LAPL. (3) Member States that apply such modular LAPL training have reported to the Commission and to the European Union Aviation Safety Agency (the Agency) that it supports the promotion of aerial sports and leisure pilot activities. This is in line with the objectives of the General Aviation Road Map that aims to create a more proportional, flexible and proactive regulatory system. (3) (4) Under Article 4(7) of Regulation (EU) No 1178/2011, Member States may authorise student pilots to fly single-engine piston aeroplanes with a maximum take-off mass not exceeding 2 000 kg without supervision before the issuance of a LAPL and subject to conditions. (5) In order to promote more flexible regulatory system for general aviation, Article 4(7) of Regulation (EU) No 1178/2011 should be amended to enable Member States to authorise student pilots who follow a LAPL training course to exercise limited privileges without supervision on completion of certain training modules, taking into account the extent of training necessary for the intended level of pilot competence to be achieved, before they meet all the requirements necessary for the issuance of a LAPL for aeroplanes, helicopters, sailplanes or balloons. (6) Member States should periodically inform the Commission and the Agency if they provide such authorisations to student pilots under Article 4(7) of Regulation (EU) No 1178/2011 and should monitor such authorisations in order to maintain an acceptable level of aviation safety. (7) Furthermore, Article 4(8) of Regulation (EU) No 1178/2011 should be amended to extend the period during which Member States can authorise the exercise of specified limited privileges to fly aeroplanes under instrument flight rules before the pilot complies with all of the requirements necessary for the issue of an instrument rating. This extension is necessary pending the introduction of a basic instrument rating. (8) The measures provided for in this Regulation have been suggested in Opinion No 08/2017 issued by the Agency pursuant to Article 19(1) of Regulation (EC) No 216/2008 of the European Parliament and of the Council (4). (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 127 of Regulation (EU) 2018/1139, HAS ADOPTED THIS REGULATION: Article 1 Article 4 of Regulation (EU) No 1178/2011 is amended as follows: (1) paragraph 7 is replaced by the following: (7) A Member State may authorise student pilots who follow a LAPL training course to exercise limited privileges without supervision before they meet all the requirements necessary for the issuance of a LAPL, subject to the following conditions: (a) the scope of the privileges shall be based on a safety risk assessment carried out by the Member State, taking into account the extent of training necessary for the intended level of pilot competence to be achieved; (b) the privileges shall be limited to the following: (i) the whole or part of the national territory of the authorising Member State; (ii) aircraft registered in the authorising Member State; (iii) aeroplanes and helicopters, both as single-engine piston aircraft with a maximum take-off mass not exceeding 2000 kg, sailplanes and balloons; (c) for training conducted under the authorisation, the holder of such an authorisation who applies for the issuance of a LAPL shall receive credits that are determined by the Member State on the basis of a recommendation from an ATO or a DTO; (d) the Member State shall submit periodical reports and safety risk assessments to the Commission and to the Agency every 3 years; (e) the Member States shall monitor the use of authorisations issued under this paragraph to ensure an acceptable level of aviation safety and take appropriate action in case of identifying an increased safety risk or any other safety concerns.; (2) in paragraph 8, in the introductory sentence, 8 April 2019 is replaced by 8 April 2021. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 212, 22.8.2018, p. 1. (2) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1). (3) https://www.easa.europa.eu/easa-and-you/general-aviation/general-aviation-road-map (4) Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (OJ L 79, 19.3.2008, p. 1).